          Case 1:08-cr-00424-LO Document 71 Filed 06/17/19 Page 1 of 5 PageID# 204

Prob 12(10/09)
VAE(rev. 5/17)

                                  UNITED STATES DISTRICT COURT
                                                    for the
                                  EASTERN DISTRICT OF VIRGINIA

U.S.A. vs. Falah Joe                                           Docket No. 1:08CR00424-1


                                         Petition on Conditional Release


        COMES NOW BETHANY ERDING. PROBATION OFFICER OF THE COURT, presenting an official
report upon the conduct and attitude ofFalah Joe, who was placed on supervision by the Honorable Liam O'Grady,
United States District Court Judge sitting in the Court at Alexandria. Virginia, on the 25th day of January. 2018.
who released the defendant under Conditional Release from the U.S. Medical Center for Federal Prisoners and
imposed the general terms and conditions heretofore adopted by the Court and also imposed special conditions
and terms as follows:


                                          SEE PAGES 2 & 3


RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
                                                 See Attachmcnt(s)


PRAYING THAT THE COURT WILL ORDER a summons to be issued directing that the offender appear
before the Court to show cause why supervision should not be revoked.


RETURNABLE DATE:              7/9/2019 at 10:00 am -JFA


 ORDER OF COURT                                             1 declare under the penalty of perjury that the
                                                            foregoing is true and correct.
 Considered and ordered this )1 day                  -
2019 and ordered filed and made a part of the               Executed on: June 14, 2019
 records in the above case.
                                                                             Digitally signed by Bethany Erding
                                                                             Date: 2019.06.14 11:31:27


                                                            Bethany Erding
                                                            Senior U.S. Probation Officer
                                                            703-299-2305


                    Liam 0'(                                Place Alexandria. Virginia
           United States District Court Judge




TO CLERK'S OFFICE
Case 1:08-cr-00424-LO Document 71 Filed 06/17/19 Page 2 of 5 PageID# 205
Case 1:08-cr-00424-LO Document 71 Filed 06/17/19 Page 3 of 5 PageID# 206
Case 1:08-cr-00424-LO Document 71 Filed 06/17/19 Page 4 of 5 PageID# 207
Case 1:08-cr-00424-LO Document 71 Filed 06/17/19 Page 5 of 5 PageID# 208
